Citation Nr: 1732297	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-16 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to June 22, 2015 and in excess of 30 percent thereafter for tinea barbae affecting the ears, face, neck, and scalp. 

2.  Entitlement to a rating in excess of 20 percent prior to August 18, 2016 and in excess of 40 percent thereafter for lumbar degenerative disc disease.  

3.  Entitlement to a rating in excess of 20 percent for radiculopathy with neurogenic claudication of the left lower extremity. 

4.  Entitlement to a rating in excess of 20 percent for radiculopathy with neurogenic claudication of the right lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 22, 2015 on an extra-schedular basis. 

6.  Entitlement to a TDIU from June 22, 2015.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, January 2015, and October 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia 

In the October 2015 rating decision, the RO increased the rating for tinea barbae affecting the ears, face, neck, and scalp to 30 percent, effective June 22, 2015.  Inasmuch as a higher rating is available for tinea barbae, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an increased rating for tinea barbae remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In a September 2016 rating decision, the RO increased the rating for lumbar degenerative disc disease to 40 percent, effective August 18, 2016.  Inasmuch as a higher rating is available for the lumbar spine disability, the claim for an increased rating for lumbar degenerative disc disease also remains viable on appeal.  See AB, 6 Vet. App. at 38. 

In January 2017, the Veteran and his spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence-a December 2016 VA treatment note and a copy of previously considered service treatment record-with a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).  The Board may properly consider such evidence.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of entitlement to increased ratings for tinea barbae, lumbar degenerative disc disease, and bilateral lower extremity radiculopathy with neurogenic claudication, as well as entitlement to a TDIU prior to June 22, 2015 on an extra-schedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's combined disability rating is 60 percent prior to June 22, 2015; 70 percent from June 22, 2015, to prior to August 18, 2016; and 80 percent from August 18, 2016, to present. 

2.  The evidence is in relative equipoise as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected lumbar degenerative disc disease and radiculopathy with neurogenic claudication of the bilateral lower extremities in combination as of June 22, 2015. 



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, as of June 22, 2015, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Pertinent Law and Regulations 

The Veteran contends that his service-connected lumbar degenerative disc disease and radiculopathy with neurogenic claudication in both lower extremities result in significant limitation of motion, which prevents him from obtaining and maintaining substantially gainful employment.  See August 2015 Application for Increased Compensation Based on Unemployability; January 2017 Hearing Tr. at 31, 34. 

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

B.  Analysis 

The Veteran is currently assigned a 20 percent rating prior to August 18, 2016 and a 40 percent as of that date for his lumbar spine disability; 10 percent rating prior to June 22, 2015 and 30 percent rating as of that date for tinea barbae affecting the ears, face, neck, and scalp; noncompensable ratings each for mild, chronic epididymitis of the left and post operative sebaceous cyst, pre-auricular; and 20 percent ratings each for radiculopathy with neurogenic claudication of the left and right lower extremities. 

His combined disability rating is 60 percent prior to June 22, 2015; 70 percent from June 22, 2015 to prior to August 18, 2016; and 80 percent from August 18, 2016 to present.  Therefore, as of June 22, 2015, the Veteran meets the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a). 

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation solely due to his service-connected disabilities as of June 22, 2015. 

In an August 2015 Application for Increased Compensation based on Unemployability, the Veteran wrote that his service-connected "[n]erve in [l]ower [b]ack and [a]che in [l]ower [l]egs" prevented him from procuring and maintaining a substantially gainful occupation.   He wrote that he was too disabled to work as of February 2009 due to non-service-connected strokes and that he had stopped working full time in January 2012.  Prior to retiring, he indicated that he worked as an "Associate Research Scientist" at a private company.  He reported zero income for the past twelve months.  He completed four years of college and had attained degrees in engineering and business administration.  No additional education or training was reported.  

In an August 2015 Thoracolumbar Spine Disability Benefits Questionnaire (DBQ) examination, the examiner noted the Veteran's report of "constant daily pain . . . with radiating pain down into the legs" that caused "locking with numbness and tingling in both legs."  As for functional impact, the examiner opined that the Veteran's lumbar spine disability impacted his ability of work, such that there was "partial impairment [in] physical activities of employment such as heavy lifting, pushing, pulling, carrying due to [o]steoarthritis of the [l]umbar [s]pine with DDD (degenerative disc disease)."

An August 2015 Skin DBQ examiner found no functional impact on the Veteran's ability to work due to the service-connected skin disability.  

During a September 2015 Peripheral Nerves DBQ examination, the examiner determined that the Veteran's service-connected bilateral lower extremity nerve conditions impacted his ability to work.  The examiner explained that while the impact was "partial," the service-connected conditions caused "impairment [in] physical activities of employment such as running, jumping, climbing, walking long distances, prolong[ed] standing . . . ."  

An April 2016 VA neurosurgery consult note indicates that the Veteran complained of low back pain and lower extremity pain as well as occasional right leg pain.  Most of his pain was "in his calves which . . . [was] cramping and aching and burning."  The pain was "worsened with ambulation and improve[d] with rest."  The Veteran reported that he "use[d] [a] shopping cart to lean on [which] allow[ed] him to walk farther."  The VA neurosurgeon noted "L5/S1 stenosis that [was] severe due to facet hypertrophy and lipomatosis" as well as "moderate L4/5 stenosis." 

An August 2016 DBQ examiner noted the Veteran's report that due to the lumbar spine disability, he "ha[d] to walk around holding onto the nearest piece of furniture until [the lower back pain] [went] away slightly."  The examiner then indicated that the Veteran's lumbar spine disability impacted his ability to work.  He explained that the disability resulted in "partial impairment [in] physical activities of employment such as running, jumping, climbing, and walking long distances."   

At the January 2017 hearing, the Veteran testified that he had retired in 2009 after having a stroke (non-service-connected) and that he previously worked "[a]t a computer . . . in a lab . . . [as well as] a little travelling," which he could not do any more due to his service-connected disabilities because he was limited in "get[ting] around freely, moving, picking up things, [being] able to produce item and also writ[ing] reports that are due in a certain time."  See January 2017 Hearing Tr. at 31.  The Veteran described that his service-connected lumbar spine disability limited his mobility such that he had to "basically drop down to one knee . . . whenever [he had] to pick something up so [that he did not] have to bend [his] back" and that he "[had] to push and pull to get back up."  See id. at 22.  As for the service-connected radiculopathy in both lower extremities, the Veteran testified that "the nerves seem . . . as though they just are going crazy" when "sitting in a certain position" and that "the only way [he could] stop [the pain] is that [he had] to get up and walk around . . . ."  See id.  He was "not able to sit in one area over a couple of hours."  See id.  at 31.  He also noted "tingling feeling around the thigh" and reported that "the soles of both feet hurt . . ."  See id.  Loss of balance was also noted.  See id. at 15.  The Veteran's spouse further shared that the Veteran was "dragging his feet" at times and that he appeared to be "ready to fall . . ." although "not like dragging all the time."  See id. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected degenerative disc disease of the lumbar spine and radiculopathy with neurogenic claudication of both lower extremities in combination render him unable to secure or maintain a substantially gainful occupation.  Before retiring in 2009, the Veteran had worked "in a lab" mostly "[a]t a computer" for a private company.  See January 2017 Hearing Tr. at 31.  Despite the sedentary nature of his prior occupation, the clinical evidence indicates that the Veteran's lumbar spine disability and neurological disabilities of the lower extremities significantly limit his ability to perform various physical activities, including prolonged standing and bending, which the Board finds to be essential functions even in sedentary occupations.  See August 2015 Thoracolumbar Spine DBQ report; September 2015 Peripheral Nerves DBQ report; August 2016 Thoracolumbar Spine DBQ report.  In fact, the Veteran reported that his was unable to even "sit in one area over a couple of hours" due to his "nerves," see January 2017 Hearing Tr. at 31, which was "only" relieved by "walk[ing] around," see id. at 13, of which he could not do for prolonged periods of time due to his service-connected disabilities as the prior DBQ examiners found.  While the Veteran's service-connected skin disabilities do not appear to affect his employability during the appeal period, given his combined physical limitations from service-connected lumbar spine disability and neurological disabilities of the lower extremities, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is unable to secure and follow a substantially gainful occupation due to the noted service-connected disabilities in combination.  As such, a TDIU is granted as of June 22, 2015, the day he met the minimum schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (a).


ORDER

A TDIU is granted from June 22, 2015, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 


Tinea Barbae Affecting the Ears, Face, Neck, and Scalp

The Veteran was last afforded a DBQ examination for tinea barbae in August 2015.  His January 2017 hearing testimony indicates that his condition may have worsened.  At the hearing, the Veteran testified that his skin condition was "worse" since the last examination  because it was "getting spread" on his face, affecting "the pigment in [his] face and then [his] scalp."  See January 2017 Hearing Tr. at 10.  Therefore, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his tinea barbae.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Radiculopathy of the Bilateral Lower Extremities and Lumbar Degenerative Disc Disease  

With regard to service-connected radiculopathy with neurogenic claudication of the bilateral lower extremities, the Veteran was last afforded a DBQ examination for those conditions in September 2015.  Subsequent clinical evidence and the Veteran's January 2017 hearing testimony indicate that his neurological conditions may have worsened.  At the hearing, the Veteran testified that he "los[t] [his] balance every now and then" due to his neurological conditions, which also caused pain in "the soles of both feet" and the legs, which had not been considered in the September 2015 DBQ report.  See January 2017 Hearing Tr. at 15-17.  Moreover, the April 2016 VA neurosurgeon noted "severe" L5/S1 stenosis as well as the Veteran's report that he now "use[d] [a] shopping cart to lean on" to walk, which further suggests worsening of the neurological disabilities of the lower extremities.  

Relevant to the increased rating claim for lumbar degenerative disc disease, these neurological complaints from the January 2017 hearing suggest worsened neurological manifestations in association with the service-connected lumbar spine disability, thereby indicating a possible increase in severity of the Veteran's lumbar spine disability since the August 2016 examination.  Therefore, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his lumbar degenerative disc disease and radiculopathy with neurogenic claudication of the bilateral lower extremities.  See Snuffer, 10 Vet. App. 400; Caffrey, 6 Vet. App. 377; VAOPGCPREC 11-95 (1995).

Additionally, the record indicates that there may be outstanding clinical records pertinent to the increased rating claims for the lumbar spine and bilateral lower extremity neurological disabilities.  In this regard, a December 2012 VA treating physician noted the Veteran's report that he was "currently being evaluated by a community neurologist and two neurosurgeons who have prescribed physical therapy twice a week."  Consistent with such report, in August 2013, the Veteran submitted a summary of medical care reflecting that he was receiving treatment for neurological and/or spinal conditions from Neurosurgical Associates by Dr. P.D.C., Chippenham & Johnston-Willis Hospital, and Bon Secours St. Francis Medical Center from Dr. S.K.  The August 2013 summary also reflects physical therapy treatment from Sheltering Arms Hospital, located in Mechanicsville, Virginia.  While the Veteran submitted a May 2016 treatment record from Bon Secours Medical Center, earlier clinical records from that facility likely exist based on the foregoing evidence.  As these identified private treatment records have not yet been associated with the claims file, and given the likely relevance of these records, the AOJ should undertake all efforts to obtain these records.  If any portion of the identified treatment records has been destroyed or is otherwise unavailable, the RO should issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

TDIU prior to June 22, 2015

The Veteran does not currently meet the percentage requirements for a TDIU prior to June 22, 2015.  38 C.F.R. § 4.16(a) (2016).  VA policy is, however, to grant a TDIU in all cases in which a service connected disability causes unemployability. 38 C.F.R. § 4.16(b) (2016).  The Board cannot grant TDIU in the first instance when a veteran does not meet the percentage requirements; instead it is required to ensure that the issue is adjudicated by the Director of VA's Compensation and Pension Service (C&P).  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Given the evidence of record suggesting the Veteran's inability to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to June 22, 2015, see November 2013 Spine DBQ report (finding that the lumbar spine condition impacted the Veteran's ability to work due to limited standing, ambulation, and limited range of motion), the claim should be submitted to the Director, Compensation Service for extra-schedular consideration of a TDIU prior to June 22, 2015.  See 38 C.F.R. § 4.16  (b).

In addition, given the time that will pass during the processing of this remand, outstanding VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16 (b) for the appellate period prior to June 22, 2015.

2.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claims, to specifically include private treatment records from Neurosurgical Associates by Dr. P.D.C.; from Chippenham & Johnston-Willis Hospital; and from Bon Secours St. Francis Medical Center by Dr. S.K., as well as physical therapy treatment records from Sheltering Arms Hospital.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After obtaining any identified outstanding records, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected tinea barbae affecting the ears, face, neck, and scalp.  The claims file, to include a copy of this Remand, must reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

4.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected degenerative disc disease of the lumbar spine and radiculopathy with neurogenic claudication of both lower extremities.  The claims file must be provided to and reviewed by the examiner. 

All indicated tests and studies should be conducted, including range of motion findings expressed in degrees and in relation to normal range of motion.  The examiner should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine, i.e., the extent of the Veteran's pain-free motion, and in terms of impediments to work related tasks.

The examiner should also state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner must also identify and discuss the nature and extent of the right and left lower extremity radiculopathy with neurogenic claudication.  The examiner should opine, to the extent possible, as to whether such results in complete paralysis, or "mild," "moderate," or "severe" incomplete paralysis.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


